       Case 3:20-cr-00015-DPJ-LRA Document 31 Filed 06/25/20 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF MISSISSIPPI
                                 NORTHERN DIVISION

 UNITED STATES OF AMERICA

 V.                                                     CRIMINAL NO. 3:20-CR-15-DPJ-LRA

 PETER JERREL LIDDELL

                                             ORDER

       Defendant Peter Jerrel Liddell asks the Court to revoke or amend the detention order

entered by United States Magistrate Judge Linda R. Anderson. Mot. [24]. He has also filed an

unopposed motion to continue trial. Mot. [26]. For the reasons that follow, the motion to revoke

is denied, and the motion to continue is granted.

I.     Background

       This case began with the December 19, 2019 filing of a criminal complaint against

Liddell, charging him with being a felon in possession of a firearm in violation of 18 U.S.C.

§ 922(g)(1). At Liddell’s December 20, 2019 initial appearance on that charge, United States

Magistrate Judge Linda R. Anderson granted the Government’s motion to detain Liddell pending

trial; a written Order of Detention was entered on December 31, 2019. Judge Anderson found by

clear and convincing evidence that no condition or combination of conditions of release would

reasonably assure the safety of other persons and the community, and she found by a

preponderance of the evidence that no condition or combination of conditions would reasonably

assure Liddell’s appearance in Court as required. Order [9] at 2.

       On January 15, 2020, the grand jury indicted Liddell on a single charge under

§ 922(g)(1). At Liddell’s initial appearance on the indictment, Judge Anderson ordered that

Liddell remain detained. Liddell now seeks de novo review and an order revoking the order of
       Case 3:20-cr-00015-DPJ-LRA Document 31 Filed 06/25/20 Page 2 of 3




detention. In addition to asserting that Judge Anderson’s detention decision was incorrect,

Liddell argues that “the seriousness and aggressiveness of COVID-19 make continued

incarceration very dangerous for Mr. Liddell.” Mot. [24] at 2. Liddell does not assert that he has

any underlying health condition that puts him at higher risk for complications in the event he

contracts COVID-19.

II.    Analysis

       “When the district court, pursuant to 18 U.S.C. § 3145(b), acts on a motion to revoke or

amend a magistrate’s pretrial detention order, the court acts de novo and makes an independent

determination of the proper pretrial detention or conditions for release.” United States v. Fortna,

769 F.2d 243, 249 (5th Cir. 1985).

       [A]s concerning as the COVID-19 pandemic is, resolving an appeal of an order of
       detention must in the first instance be an individualized assessment of the risk
       factors identified in the Bail Reform Act, 18 U.S.C. § 3142(g): the nature and
       circumstances of the offense charged, including whether it involves controlled
       substances or firearms; the weight of the evidence against the defendant; the
       defendant’s history and characteristics (including history relating to drug abuse,
       defendant’s criminal history, and record of appearing at court proceedings);
       whether the detainee was on probation, parole, or other court supervision at the
       time of the alleged offense conduct; and the nature and seriousness of the danger
       to any person or the community posed by the defendant’s release.

United States v. Martin, No. 19-140-13, 2020 WL 1274857, at *3 (D. Md. Mar. 17, 2020).

Based on a de novo review of those factors, the Court reaches the same conclusion as Judge

Anderson.

       First, “the nature and circumstances of the offense charged, including whether the offense

. . . involves a . . . firearm,” weigh in favor of detention. 18 U.S.C. § 3142(g)(1). Liddell is

charged with being a felon in possession of a firearm. Second, Defendant has not suggested that

the weight of the evidence against him is weak. Id. § 3142(g)(2). He was apprehended in an

apartment in which a firearm was discovered in plain view. Third, his history and characteristics


                                                  2
       Case 3:20-cr-00015-DPJ-LRA Document 31 Filed 06/25/20 Page 3 of 3




present a risk. Id. § 3142(g)(3). Liddell has an extensive criminal history, including more than

one failure-to-appear offense and at least four resisting-arrest charges. When he was

apprehended in this case, he was hiding from law-enforcement officers under a bed. Liddell’s

history also includes numerous instances of noncompliance with parole and narcotics-possession

charges. The fourth factor addresses the risk to the community. Id. § 3142(g)(4). Given

Liddell’s history of absconding, the fact that he was trying to evade law enforcement when he

was arrested, and his criminal history, this factor also weighs in favor of detention.

III.   Conclusion

       This is not a close call. Like Judge Anderson, the Court concludes that the Government

met its burden of showing through clear and convincing evidence that no condition or

combination of conditions of release would reasonably assure the safety of other persons and the

community and of showing by a preponderance of the evidence that no condition or combination

of conditions will reasonably assure Liddell’s appearance at trial. Therefore, Liddell’s motion to

revoke [24] is denied.1 His unopposed motion to continue [26] is granted, and the case is

continued to the Court’s August trial calendar.2

       SO ORDERED AND ADJUDGED this the 25th day of June, 2020.

                                              s/ Daniel P. Jordan III
                                              CHIEF UNITED STATES DISTRICT JUDGE




1
  Even assuming the Coronavirus pandemic should be considered under § 3145(b), Liddell has
not factually established a basis for relief. Although he mentions the general threat Coronavirus
presents in prisons, he offers no evidence about this prison or his underlying health. Thus,
releasing Liddell would essentially mean that all pretrial detainees in every holding facility
should be released.
2
  The Court recognizes that Liddell has new counsel who might need additional time to prepare
for trial. If so, he should file another motion to continue as appropriate.
                                                   3
